Disbarring respondent.
The Board of Commissioners of the Bar Association recommended that the respondent, Emil Rivard, be disbarred from the further practice of law in this state on the charge of forging checks on the account of a client, Florence Rivard, executrix of the estate of Harry F. Rivard, and obtaining money on them. The respondent has been indicted for forgery in Kenton County and the indictments are now pending, because he has not been brought to trial. A member of the Kenton County Bar, who was appointed warning order attorney, reported *Page 209 
that he wrote the respondent, but that the letter was not returned and he had received no reply thereto. A second warning order attorney, appointed by the Clerk of this Court, reported that two letters addressed to the respondent were returned to him. He reported further that he examined the record and could not make any affirmative defense in behalf of the respondent.
The method of bringing the respondent before the Court by means of constructive service was proper. See Annotation to the case of In re Craven, 178 La. 372, 151 So. 625, 90 A.L.R. 973; 5 Am. Jur., Attorneys at Law, section 289; 7 C.J.S., Attorney and Client, sec. 27.
Under the circumstances, we think the report of the Bar Commissioners should be and it is confirmed, and the license of the respondent to practice law in this Commonwealth is cancelled and set aside.